Citation Nr: 1703894	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-08 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for acute promyelocytic leukemia with neutropenia, claimed as due to undiagnosed illness.

2. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 6, 2016 and in excess of 50 percent from that date.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel






INTRODUCTION

The Veteran had active duty service from May 1991 to May 1997.  This case comes before the Board of Veterans' Appeals (Board) from a Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) rating decisions in May 2007 and December 2008.  The May 2007 rating decision (1) denied service connection for acute promyelocytic leukemia with neutropenia, (2) denied service connection for PTSD, and (3) denied service connection for depression.  The December 2008 rating decision granted service connection for PTSD with an evaluation of 30 percent, effective December 28, 2006.  

A December 2013 Board decision (by a VLJ other than the undersigned), dismissed the Veteran's claim of service connection for depression as moot because the grant of service connection for PTSD included depressed mood symptoms, and remanded the issues of service connection for leukemia and entitlement to an initial rating in excess of 30 percent for PTSD for further development.  

A March 2016 Board decision (by a VLJ other than the undersigned), again remanded the issues of service connection for leukemia and entitlement to an initial rating in excess of 30 percent for PTSD for further development for further development.  The VLJ also included a claim of entitlement to TDIU under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), because in his February 2015 VA Form 9, the Veteran stated that a 100 percent disability rating was warranted for PTSD because of interference in his ability to sustain gainful occupation.  The VLJ remanded the claim of entitlement to TDIU for further development.  The case is now assigned to the undersigned.

An interim July 2016 rating decision increased the rating for PTSD to 50 percent, effective July 6, 2016.  As 50 percent is less than the maximum schedular rating for the disability, and the Veteran had not expressed satisfaction with the rating, the appeal is continued.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an earlier effective date for the award of service connection for PTSD has been raised by the record in an August 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Veteran has acute promyelocytic leukemia, with neutropenia, which is a known clinical diagnosis and is not causally related to any disease, injury, or incident during his military service (to include exposure to environmental hazards in Southwest Asia). 

2. Since April 17, 2008, the Veteran's PTSD has caused occupational and social impairment with deficiencies in most areas (such as work, school, family relations, judgement, thinking, or mood); however, it has not caused total occupational and social impairment,


CONCLUSION OF LAW

1. The criteria for service connection for acute promyelocytic leukemia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.317 (2016).

2. The criteria for a higher 70 percent rating for the Veteran's PTSD are met as of April 17, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a January 2007 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs), personnel records, pertinent postservice treatment records, and social security (SSA) medical records have been obtained.  

With regard to the Veteran's claim of service connection for acute myelogeous leukemia, the Board obtained a VHA medical advisory opinion and a clarifying addendum opinion on the link between his leukemia and exposure to chemicals during active service, and the RO arranged for a June 2016 VA examination on the link between his leukemia and an undiagnosed illness related to the Veteran's Persian Gulf War service.  The Board finds the opinions adequate to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

With regard to the issue of a rating in excess of 30 percent for PTSD prior to July 6, 2016 and in excess of 50 percent from that date, VA examinations were performed in July 2009, November 2014 and, in accordance with the March 2016 remand, in July 2016.  The examiners reviewed the Veteran's claims file, conducted thorough examinations, provided opinions that were responsive to the issues at hand, and supported those opinions with adequate rationales.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159 (c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

The Board has reviewed all the evidence of record.  Although the Board must provide reasons or bases supporting its decision, there is no legal requirement that the Board specifically discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence for each issue as deemed appropriate, and the analysis will focus on what the evidence shows or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection for Acute Promyelocytic Leukemia

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131, 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal link (nexus) between the claimed current disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004). 

Service connection may also be established for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  In order establish service connection on that basis, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.

The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117 (d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or cause, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood cause and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317 (a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Factual Background

The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.  His military occupation specialty (MOS) was that of aviation boatswain's mate (fire and rescue).  

In July 1994 while serving on the USS Kitty Hawk, the Veteran responded to a plane crash on the deck.  In assisting to fight the resulting fire on deck, the Veteran was exposed to chemical Halon 1211, which was used to extinguish the fire.  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of leukemia.  

VA treatment records show acute promyelocytic leukemia was diagnosed in December 2006.  He contends that his leukemia was the result of exposure to environmental toxins while fighting the July 1994 fire on the USS Kitty Hawk, or due to an undiagnosed illness.

The Board secured an August 2013 VHA expert advisory opinion (with an October 2013 clarifying addendum) to address the Veteran's contention that his leukemia was the result of chemical exposure during service.  In August 2013 the consulting expert opined that "while [he] cannot absolutely exclude the Veteran's exposure as the cause of his leukemia, it appears clear it does not meet the more likely than not criteria."  He noted that 95 percent of cases of acute promyelocytic leukemia result from a chromosomal translocation.  He also described that "although the cause of acute leukemias is unknown, malignant transformation is unlikely to be the result of a single event.  Rather it is likely caused by the culmination of multiple processes that produce genetic damage secondary to physical or chemical exposure in susceptible progenitor cells. Leukemia may occur following exposure to a number of carcinogens, such as benzene or radiation.  A clear cause of leukemia is found in only a minority of patients."  In the October 2013 addendum, the consulting expert opined that while the cause of the Veteran's leukemia is unclear, given the limited exposure data available and lack of clear exposure to a toxin known to be associated with leukemia, it is not at least as likely as not that his leukemia is related to chemical exposure during active military service.  

On June 2016 VA examination, the examiner addressed the Veteran's contention that his acute promyelocytic leukemia was due to an undiagnosed illness related to his Persian Gulf War service.  He noted acute promyelocytic leukemia was diagnosed in December 2006, and that it has been in remission since April 2009.  The examiner also noted that the Veteran does not currently have any current signs or symptoms due to his leukemia; does not have anemia or thrombocytopenia caused by treatment for his leukemia; does not currently have recurring infections attributable to his leukemia or treatment for leukemia; and does not have sickle cell anemia.  The examiner opined that the Veteran's acute promyelocytic leukemia is not related to a specific exposure event experienced by the Veteran's service in Southwest Asia because acute promyelocytic leukemia represents a condition with a clear and specific cause, and does not meet the criteria of an undiagnosed illness, a diagnosable but medially explained cause or a diagnosable chronic multisystem illness with a partially explained cause.  The examiner further explained that medical literature has described that "acute promyelocytic leukemia has not been associated with exposure to environmental hazards such as inhalation of fine grain sands, fuel or solvent fumes, insecticides or pesticides, or multiple vaccines.  Acute promyelocytic leukemia with neutropenia is therefore not related to exposure of environmental hazards experienced during military service in southwest Asia."

Analysis

The Veteran argues that his acute promyelocytic leukemia is due to his service in the Persian Gulf both as due to chemical exposure and as due to an undiagnosed illness.  There is no dispute that during the period of the claim the Veteran had acute promyelocytic leukemia.  

However, as was noted by the June 2016 VA examiner, because acute promyelocytic leukemia is a known clinical diagnosis, it does not fall within the purview of the presumptive provisions of 38 C.F.R. § 3.317 for undiagnosed illness in veterans who served in the Persian Gulf.  The examiner's opinion, when read as a whole, is highly probative.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale); see also Acevedo v. Shinseki, 25 Vet.App. 286, 293 (2012) ("[T]here is no reasons or bases requirement imposed on [medical] examiners.").

Nevertheless, service connection for acute promyelocytic leukemia may still be granted if it is shown to be directly related to service.  See Shedden, 381 F.3d at 1166-67.  

The Board acknowledges the Veteran's lay statements that his acute promyelocytic leukemia was caused by exposure to chemicals while fighting a fire on the USS Kitty Hawk.  However, the cause of acute promyelocytic leukemia is a complex medical question that requires medical expertise, and the Veteran, a lay person, has not indicated that he possesses the training or expertise to provide a qualified opinion as to the cause of his leukemia.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

In this case, the only competent (medical) evidence in the record that directly address the question of whether the Veteran's acute promyelocytic leukemia is directly related to his active military service is the August 2013 VHA opinion, October 2013 VHA addendum, and June 2016 VA opinion.  Cumulatively, these opinions are probative evidence that the Veteran's leukemia is not related to his military service.  The opinion providers are medical professionals with subject matter expertise who reviewed the record, considered the Veteran's chemical exposure in service, and supported their opinions with rationales that cite to supporting factual data (including pertinent medical literature).  

The Board understands the Veteran's sincere belief that his leukemia is related to chemical exposure during service.  However, there is no competent evidence in this case indicating that more likely than not (a 50 percent or better probability) that the Veteran's acute promyelocytic leukemia is a consequence of his active military service, including the acknowledged chemical exposure.  While the August 2013 VHA medical expert opined that he "cannot absolutely exclude the Veteran's exposure as the cause of his leukemia," such an opinion does not rise to the level of the "more likely than not" legal standard (which is defined as a 50 percent or better probability) that is necessary to grant service connection.  Furthermore, because the Veteran is a layperson and does not profess any medical expertise, the Board cannot rely upon his statements about the cause of his leukemia and must rely upon the probative opinions of the medical experts.

In light of the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran's acute promyelocytic leukemia is causally linked to his military service, including exposure to chemicals.  Hence, the benefit of the doubt doctrine does not apply and the claim must be denied. 

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.

Increased Rating for PTSD

Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because an effective date of December 28, 2006, was granted for the award of service connection for the Veteran's PTSD, the Board will evaluate medical evidence from that date.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's PTSD is currently as rated as 30 percent disabling prior to July 6, 2016, and as 50 percent disabling thereafter.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  This may be due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity.  This may be due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood).  This may be due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment.  This may be due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Factual Background

As noted above, in July 1994 while serving on the USS Kitty Hawk, the Veteran responded to a plane crash on the deck.  In December 2006 the Veteran submitted a claim for service connection for depression and for PTSD due to this incident.   

A March 2008 VA outpatient clinic note noted the Veteran had symptoms of PTSD that were never addressed.  His symptoms included flashbacks, nightmares, a reluctance to fly in a plane, but no suicidal or homicidal ideation.

In a March 2008 VA psychology note, PTSD was diagnosed as related to the incident on the USS Kitty Hawk.  The Veteran reported that in the previous month he had nightmares; felt constantly on guard, watchful, or easily startled; and felt numb or detached from others, activities, or his surroundings.

In an April 2008 VA psychology consultation note, the Veteran identified concerns involving depression, anxiety symptoms and sleep problems as due to his military trauma experience.  He indicated having a supportive network of friends and family.  The Veteran's depression symptoms included little interest or pleasure in doing things; feeling down, depressed, or hopeless; trouble falling or staying a sleep; sleeping too much; poor appetite or overeating; feeling bad about self; and trouble concentrating.  The Veteran was reported having anger problems and waking up frequently at night to perform perimeter checks of his home.

In an April 2008 VA mental health PTSD consultation, PTSD was diagnosed, as due to the incident on the USS Kitty Hawk.  On mental status examination, the Veteran appeared well nourished.  He made good eye contact and his speech was coherent.  His affect was congruent to mood, which was depressed.  His thought content was appropriate and his thought process was problem-focused.  His judgement was fair and his impulse was in control.  The Veteran reported that "he has almost daily ideation of wishing he would die in his sleep etc. but has no active intent/plan."  He reported nightmares about twice a week and waking up with his heart racing and feeling disoriented.  He reported sometimes zoning out, other times feeling fear, and sometimes feeling hyper and pumped up.  He reported avoiding talking to his family about the incident in service and avoiding talking and socializing with his Navy peers.  He noted he was not currently working and has been unemployed since December 2006 to focus on his leukemia treatment.  He also reported struggling with flying.  The Veteran reported feeling "feeling like a hermit and just staying in his room and playing guitar," and that "most days he feels like he is made of stone and is cold to people."  He also described that he finds himself alert "like when [he] was on the ship," and has a very fast startle reaction.  

In a May 2008 VA psychiatry note, the Veteran reported having nightmares twice a week about the incident in service, trouble falling asleep, and that he cannot fly due to panic attacks.  He also reported that people have told him that he is different since the incident, "he used to be vibrant and exuberant [and] he will spend more time alone now."  He is hypervigilant, irritable at times, and has a startle response.  He feels depressed daily, with feelings of worthlessness, and ongoing thoughts of wishing he would die in his sleep.

On July 2009 VA PTSD examination, PTSD was diagnosed as due to the incident on the USS Kitty Hawk.  The examiner noted that there were occupational and social impairments in the areas of judgment, thinking, family relations, work, and mood.  On physical examination, the Veteran was clean, neatly groomed, casually dressed; his speech spontaneous, clear, coherent; his attitude was cooperative and friendly;  his affect was appropriate; his mood was hopeless, depressed, and dysphoric; he was easily distracted; and he was able to spell a word backwards and forwards.  The examiner noted he was able to maintain minimum personal hygiene.  The Veteran reported problems falling asleep, irritability or outbursts of anger, and hypervigilance.  The examiner noted the Veteran had obsessive or ritualist behavior by rechecking his doors and perimeter when he wakes up at night.  The Veteran reported suicidal ideation in the past.  His remote memory was normal, and his recent and immediate memories were mildly impaired.  The examiner also noted the Veteran tried to avoid thoughts, feelings, or conversations associated with his trauma; avoid activities, places, or people that aroused recollections of the trauma; and was unable to recall an important aspect of the trauma. 

Based on the July 2009 VA PTSD examination, service connection for PTSD was granted in in a December 2009 rating decision, with a 30 percent evaluation under Diagnostic Code 9411, effective December 28, 2006.

In a December 2010 VA psychiatry follow up note, the Veteran reported struggling with his PTSD symptoms.  On mental status examination, the Veteran appeared casually dressed and groomed, he was cooperative, speech was normal, and he was well oriented without memory deficits.  The Veteran reported having intrusive thoughts and occasional nightmares.  He reported mild avoidance behaviors and noted he isolated himself at home.  He also reported moderate hypervigilance and avoiding crowds if possible.  He denied any suicidal or homicidal ideation.

In a December 2013 VA PTSD treatment addendum the Veteran reported experiencing vague passive thoughts of death including often imaging his death and his funeral, but admittedly denied any current suicidal or homicidal ideation. He reported having positive social support and was hopeful about the future.  

In a December 2013 VA telephone encounter, the Veteran reported having symptoms consistent with major depressive disorder.  Such symptoms included: having little interest or pleasure in more than half the days; feeling down or hopeless in more than half the days; trouble sleeping nearly every day; being tired or having low energy more than half the days; poor appetite or over-eating more than half the days; feelings of failure or guilt for several days; trouble concentrating for several days; motor retardation or agitation for several days; and no suicidal ideation.  In response to a suicide screening questionnaire the Veteran reported there were times in the previous year where he wanted to commit suicide and times where he wished he would go to sleep and not wake up.  For PTSD symptoms, the Veteran reported having moderately disturbing memories; having moderately disturbing dreams; a little bit of re-experiencing events; a little bit of being upset; having moderately physical symptoms; moderately avoiding thoughts; a little bit of avoiding activities; moderate trouble with recall; quite a bit of loss of interest; moderately feeling distant; moderately feeling numb; moderately feeling like life is shortened; extreme trouble sleeping; moderate irritability; a little bit of difficulty concentrating; being moderately nervous; and being moderately easily startled. 

On November 2014 VA PTSD examination, the examiner noted the Veteran's PTSD symptoms included a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events; disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting. The Veteran's verbal comprehension and speech were within normal limits, and his affect was constricted.  The Veteran reported that recent deaths of his uncle and grandmother has triggered more sadness and memories of traumatic events, including making him think about death a lot.  He reported that he got anxiety attacks "like a surge of rage."  He reported having vivid dreams of being chased or being in a fire and he would wake up thinking that his house was on fire.  He also sometimes checked his house for security.  He continued to self-isolate and spendt most of his time alone or with members of his family.  The Veteran also reported having a markedly diminished interest or participation in significant activities, irritable behavior and angry outbursts, hypervigilance, and having problems with concentration.  The examiner opined that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.

On July 2016 VA PTSD examination, the Veteran appeared well groomed with good eye contact and his speech was within normal rate and volume.  His mood was euthymic and affect was normal.  The Veteran denied any suicidal or homicidal ideation and denied hallucinations.  The examiner noted the Veteran's PTSD symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and the inability to establish and maintain effective relationships.  The Veteran reported recurrent, involuntary memories and dreams related to his traumatic event, and efforts to avoid distressing memories, thoughts or feeling associated with the event.  He reported persistent and exaggerated negative beliefs or expectations about himself or the world, and feelings of detachment or estrangement from others.  He avoided crowds and isolated himself, for example, going to the grocery store at times when there were no crowds. He also reported checking his house a lot for fires.  The examiner opined that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner also opined that the Veteran's PTSD was not causing any functional impairment at work and opined that the Veteran had chosen not to work for the past 10 years due to his leukemia diagnosis.

Based on the July 2016 VA PTSD examination, a July 2016 rating decision increased the rating for PTSD from 30 percent to 50 percent, effective July 6, 2016.

Analysis

Based on a review of the record, the Board concludes that the Veteran meets the criteria for a higher evaluation of 70 percent (but not greater) for his PTSD, beginning April 17, 2008, the date of the VA psychology consultation.  

The April 17, 2008 VA psychology consultation record demonstrates that the Veteran had a supportive network of friends, but had deficiencies in the areas of judgment, thinking, and mood.  Deficiencies were demonstrated in the areas of judgment and thinking because the Veteran had anger problems, paranoia regarding strangers, trouble sleeping, waking up at night to check the perimeter of his home, trouble concentrating, and overeating.  Deficiencies were demonstrated in the area of mood because the Veteran was depressed and had anxiety.

The April 28, 2008 VA mental health PTSD consultation demonstrated deficiencies in the areas of family relations, judgement, thinking, and mood, and was the first record of a passive suicidal ideation.  Deficiencies were demonstrated in the area of family relations because the Veteran avoided talking with his family about his incident in service.  He also isolated himself, avoided talking and socializing with his Navy peers, and reported that there were days he felt like stone and was cold to people.  Deficiencies were demonstrated in the areas of judgment and thinking because the Veteran experienced nightmares, zoning out, hypervigilance, had a very fast startle reaction, and struggled with flying.  Deficiencies were demonstrated in the area of mood because the Veteran was depressed, would sometimes feel fear or be hyped up, and had a passive suicide ideation.  

When read together, the two April 2008 VA consultation records demonstrate that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and/or mood.  These are the type of deficiencies, indeed the specific ones, the Court has identified as supporting a 70 percent rating.  See Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

Furthermore, although the evidence in this case does not establish active deficiencies in the areas of work and school because the Veteran was not attending school or working during the period on appeal, the regulation requires deficiencies in most of the areas listed (not deficiencies in all listed areas).

The Board recognizes the closeness in time between the April 17, 2008 VA psychology consultation and the April 28, 2008 VA mental health PTSD consultation.  The Board has chosen to look at the two exams as almost continuous and finds that it is in relative equipoise between the two dates as to when the 70 percent criteria for PTSD has been met.  As such, in providing the Veteran with the benefit of the doubt, the Board has assigned the earlier April 17, 2008 effective date.  See 38 U.C.S. § 5107(b); 38 C.F.R. § 3.102.

An even higher rating of 100 percent is not warranted, however, because the evidence does not reflect that the Veteran has any PTSD symptoms that demonstrate total occupational and social impairment.

 on account of his PTSD, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Board therefore finds that the Veteran's PTSD is best evaluated as 70-percent disabling, but not higher, as of April 28, 2008.  The Board has considered whether there is any other schedular basis for granting an even higher rating, other than was discussed above, but has found none.  

In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is inapplicable, other than to the extent of allowing an increase in the rating from the 30 to the 70 percent level, because otherwise the preponderance of the evidence is against a higher rating.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7, 4.21.

As to extraschedular consideration, because the symptoms listed in the Rating Schedule are merely examples of the type, severity, frequency, and duration, of symptoms that would justify a particular rating, it follows that all the Veteran's PTSD symptoms are encompassed by the schedular criteria (as explained above).  See Vazquez-Claudio, 713 F.3d at 112; Mauerhan, 16 Vet. App. at 436.  Therefore, the schedular criteria are not inadequate and extraschedular referral is not warranted.  See 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for acute promyelocytic leukemia, claimed as due to undiagnosed illness, is denied.

An increased rating of 70 percent (but no higher) for PTSD is granted from April 17, 2008, subject to the regulations governing payment of monetary awards.


REMAND

Although the Board sincerely regrets the additional delay, another remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim for TDIU so that every possible consideration is afforded.

In the previous March 2016 Board remand, the RO was instructed to develop and to adjudicate the Veteran's claim for TDIU.  In May 2016, the RO provided the Veteran with a VA Form 21-8940, the formal application for a TDIU.  In a June 2016, rating decision, the RO denied entitlement to TDIU based on an inability to verify the Veteran's current work status because he had not returned a completed VA Form 21-8940.

The record reflects that the Veteran has been unemployed since December 2006.  It appears that his past unemployability has been due to his leukemia treatments.  The Veteran has reported that he has chosen to be unemployed since December 2006 to focus on his leukemia treatments throughout the period on appeal, including in statements during April 28, 2008 VA mental health PTSD consultation, in his social security (SSA) records, on July 2016 VA PTSD examination, in his VA Form 9 substantive appeal received in August 2016, and in his January 2017 appellate brief.  

However, because the Veteran continues to be unemployed and his PTSD is significantly disabling, a remand is necessary to determine whether he is unable to secure or follow a substantially gainful employment due to his service-connected disabilities (alone or in combination).

Accordingly, the case is REMANDED for the following action:

1. After implementing the Board's decision to grant an a higher disability rating of 70 percent for PTSD, and after accomplishing any additional notification and/or development deemed warranted for the matter of entitlement to TDIU, the RO should review the Veteran's claims file and conduct any development deemed appropriate, to include obtaining an updated medical or vocational opinion (with examination only if deemed necessary by the provider) as to whether the Veteran's service-connected disabilities render him unemployable.  The claims file must be made available to the opinion provider, and the opinion provider should indicate in the report that the claims file has been reviewed.  The opinion provider should offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities (either singularly or jointly), taking into consideration his level of education, special training, and previous work experience, but not his age or impairment caused by nonservice-connected disabilities.  The opinion provider must include a complete rationale and full reasoning for all opinions and conclusions.

2. The AOJ should then review the record and readjudicate the claim for TDIU.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


